United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-1580
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                    Conrad Fred Taylor, Jr., also known as C.J.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                           Submitted: December 4, 2020
                            Filed: December 11, 2020
                                  [Unpublished]
                                  ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Conrad Taylor received a 144-month prison sentence after he pleaded guilty
to conspiracy to distribute cocaine. 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 846. In an
Anders brief, Taylor’s counsel requests permission to withdraw and raises the denial
of an acceptance-of-responsibility reduction as an issue for our review. See Anders
v. California, 386 U.S. 738 (1967); U.S.S.G. § 3E1.1. Taylor has also filed two pro
se briefs in which he challenges a career-offender enhancement, the sufficiency of
the evidence, and the failure to suppress evidence. We affirm.

       Taylor is foreclosed from raising the latter two challenges by a broad appeal
waiver in the plea agreement that covers “all . . . objections” to his conviction. See
United States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003) (en banc). Based on
prior felony assault and drug convictions, he also qualifies as a career offender. See
U.S.S.G. § 4B1.1(a) (defining a “career offender” as someone who “has at least two
prior felony convictions of either a crime of violence or a controlled substance
offense”); United States v. Clayborn, 951 F.3d 937, 940 (8th Cir. 2020) (recognizing
that a conviction of possession with intent to deliver under Iowa Code
§ 124.401(1)(d) is a controlled-substance offense); United States v. Quigley, 943
F.3d 390, 393–95 (8th Cir. 2019) (concluding that a conviction for assault with intent
to inflict serious injury under Iowa Code § 708.2 qualifies as a crime of violence).
Moreover, the district court1 had reason to deny an acceptance-of-responsibility
reduction after Taylor was caught with a controlled substance in jail. See United
States v. Byrd, 76 F.3d 194, 197 (8th Cir. 1996) (holding that the district court may
consider       even     “unrelated    criminal      conduct      in     denying     an
acceptance[-]of[-]responsibility reduction”).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75 (1988). We
accordingly affirm the judgment, grant counsel permission to withdraw, and deny
Taylor’s pro se motion for appointment of counsel and discovery.
                       ______________________________




      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
                                         -2-